Name: Commission Regulation (EEC) No 1593/91 of 12 June 1991 providing for the implementation of Council Regulation (EEC) No 719/91 on the use in the Community of TIR carnets and ATA carnets as transit documents
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 6 . 91 Official Journal of the European Communities No L 148/11 COMMISSION REGULATION (EEC) No 1593/91 of 12 June 1991 providing for the implementation of Council Regulation (EEC) No 719/91 on the use in the Community of TIR carnets and ATA carnets as transit documents symbol T2L must clearly refer to the Community goods alone. 4. In the situations referred to in paragraphs 1 , 2 and 3, Articles 82 and 83 of Regulation (EEC) No 1062/87 shall apply. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 719/91 of 21 March 1991 on the use in the Community of TIR Carnets and  as transit documents  'ATA Carnets' ('), and in particular Article 12 thereof, Whereas, for the application of Regulation (EEC) No 719/91 it is advisable to define the conditions which allow for the Community status of goods transported under cover of a TIR carnet or an ATA carnet to be established ; Whereas the implementation of that Regulation requires, in particular, that the period within which proof of regu ­ larity of the TIR operation or ATA operation must be produced and the means by which such proof may be provided shall be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Community Transit, Article 2 1 . Where an infringement or an irregularity is found to have been committed in the course of or in connection with a transport operation carried out under cover of a TIR carnet or a transit operation carried out under cover of an ATA carnet, the competent authorities shall notify the holder of the TIR carnet or ATA carnet and the guaranteeing association within the period prescribed in Article 11 ( 1 ) of the TIR Convention or Article 6 (4) of the ATA Convention, as the case may be. 2. Proof of the regularity of the operation carried out under cover of a TIR carnet or an ATA carnet within the meaning of Article 10 (3) of Regulation (EEC) No 719/91 must be furnished within the period prescribed in Article 11 (2) of the TIR Convention or Article 7 ( 1 ) and (2) of the ATA Convention, as the case may be. 3 . Such proof may be furnished to the satisfaction of the competent authorities : (a) by the presentation of a document certified by the customs authorities establishing that the goods in question have been produced at the office of destina ­ tion. This document must carry enough information to enable the goods to be identified ; or (b) by the presentation of a customs document issued in a third country showing release for consumption, or a copy or photocopy thereof ; such copy or photocopy must be certified as being a true copy, either by the body which endorsed the original document, or by the authorities of the third country concerned, or by the authorities of one of the Member States. This docu ­ ment must carry enough information to enable the goods in question to be identified ; or (c) for the purposes of the ATA Convention, by the evidence referred to in Article 8 of that Convention. HAS ADOPTED THIS REGULATION : Article 1 1 . Where it is necessary, pursuant to Article 5 (2) or Article 9 (2) Regulation (EEC) No 719/91 , of 21 March 1991 , herein after called the 'basic Regulation', to esta ­ blish the Community status of goods, this shall be done by means of one of the documents referred to in Title V of Commission Regulation (EEC) No 1062/87 ('). 2. Without prejudice to paragraph 1 , the declarant, in order to show the Community status of goods, may clearly indicate the symbol T2L, accompanied by his signature, in the box reserved for the description of the goods for which each voucher of the TIR carnet or ATA carnet is used, before presenting the said carnet to be endorsed at the customs office of departure . The symbol T2L, must, on all vouchers on which it is placed, be authenticated by a stamp of the customs office of departure accompanied by the signature of the compe ­ tent official . 3 . Where the TIR carnet or the ATA carnet cover both Community goods and non-Community goods, the two categories of goods must be shown separately and the Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0 OJ No L 78, 26. 3 . 1991 , p. 6. 0 OJ No L 107, 22. 4. 1987, p . 1 . It shall apply from 1 January 1992. No L 148/12 Official Journal of the European Communities 13 . 6. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1991 . For the Commission Christiane SCRIVENER Member of the Commission